United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1498
Issued: October 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 1, 2015 appellant, through counsel, filed a timely appeal from a March 26, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish disability
beginning July 5, 2008 causally related to his May 14, 2008 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.2 OWCP accepted that on May 14, 2008
appellant, then a 46-year-old mail handler, sustained a low back contusion after he was struck
1

5 U.S.C. § 8101 et seq.

2

Docket No. 10-382 (issued October 18, 2010).

from behind by a general purpose container. Appellant stopped work on May 21, 2008 and did
not return. He received continuation of pay from May 12 through July 4, 2008.
By decisions dated July 24 and October 19, 2009, OWCP denied appellant’s claim for
wage-loss compensation beginning July 5, 2008 causally related to the accepted May 14, 2008
low back contusion. Appellant appealed to the Board on November 25, 2009.
In a decision dated October 18, 2010, the Board set aside the July 24 and October 19,
2009 OWCP decisions denying appellant’s claim for disability compensation finding that the
reports from Dr. John E. Carey, the attending Board-certified anesthesiologist, were sufficient to
warrant further development of the evidence.3 The Board instructed OWCP, on remand, to
further develop the medical evidence. The facts and circumstances as set forth in the prior
decision of the Board are incorporated by reference.
On November 24, 2010 OWCP requested that Dr. Carey provide an updated opinion.
In a December 17, 2010 response, Dr. Carey referred OWCP to his initial evaluation
reports.
In a progress report dated January 28, 2011, Dr. Carey evaluated appellant. He attributed
the diagnosed conditions to the May 14, 2008 employment injury. Dr. Carey provided findings
on examination and diagnosed cervical and lumbar disc displacement without myelopathy,
sciatica, lumbago, and brachial neuritis. He provided similar progress reports dated 2011 to
2013.
Electrodiagnostic studies obtained on March 7, 2011 yielded normal findings.
On April 22, 2011 OWCP referred appellant to Dr. Steven J. Lancaster, a Board-certified
orthopedic surgeon, for a second opinion examination. It prepared a statement of accepted facts
indicating that it had accepted the claim for a back contusion and noting that he had previously
injured his neck and lower back in February 1995, May 1997, and August 2005 motor vehicle
accidents. OWCP advised that appellant had not submitted any medical records regarding his
prior injuries.
In a report dated June 15, 2011, Dr. Lancaster opined that appellant’s back contusion had
resolved within a few months of his injury. He diagnosed lumbar spondylosis and a lumbar and
cervical herniated nucleus pulposus that preexisted the May 14, 2008 work injury. Dr. Lancaster
noted that the statement of accepted facts did not list an aggravation of a preexisting cervical disc
herniation as an accepted condition. He concluded that the L4-5 herniated disc was unrelated to

3

In a report dated July 29, 2009, Dr. Carey discussed his treatment of appellant in 2005 for the effects of motor
vehicle accidents in 1995, 1999, and 2004. He advised that at the end of treatment in 2006 appellant had few
symptoms. Dr. Carey examined appellant on June 4, 2008 and found muscle spasms, a positive straight leg raise
and limited cervical and lumbar range of motion. He obtained diagnostic studies which he found showed a new
central disc herniation at L4-5 effacing the thecal sac and corresponding to appellant’s complaints of left lower
radiculopathy. Dr. Carey also found an acute progression of a preexisting disc herniation at C4-5 without acute
impingement. He concluded that appellant sustained new injuries due to his May 14, 2008 employment injury.

2

the accepted employment injury. Dr. Lancaster found that appellant had work restrictions as the
result of nonemployment-related conditions.
On August 12, 2011 OWCP requested that Dr. Lancaster address the issue of whether
appellant sustained an aggravation of a preexisting cervical disc herniation due to the May 14,
2008 work injury. In an August 24, 2011 response, Dr. Lancaster advised that “a blow to the
lumbar spine would not normally cause a condition in the neck unless it was a severe whiplashtype phenomenon, which does not appear to have been what was described. As such I do not
believe that there was any aggravation of a preexisting cervical disc herniation by history and
available medical records.” Dr. Lancaster opined that appellant’s back contusion “would have
healed by the date of the original report in June 2011 and as such any restrictions that are placed
are based on his preexistent problems.”
On October 28, 2011 OWCP determined that a conflict existed between Dr. Carey and
Dr. Lancaster regarding the diagnosed conditions due to the May 14, 2008 injury and whether
appellant had any further disability due to the injury. It referred him to Dr. Robert Elkins, a
Board-certified orthopedic surgeon, for an impartial medical examination.
In a report dated December 8, 2011, Dr. Elkins reviewed appellant’s history of injury and
noted that his prior low back problems had required him to use a cane from 1995 until 2005. He
also discussed the medical evidence of record and his current complaints of back pain radiating
into the left lower extremity with numbness in his toes and foot. On examination Dr. Elkins
provided range of motion findings and found a nonphysiologic loss of sensation of the right
lower extremity. He diagnosed chronic low back pain, lumbar strain, a possible L4-5 herniated
disc, possible spondylosis, moderate symptom magnification, and a herniated cervical disc not
accepted as work related. Dr. Elkins related, “I really cannot state that the accepted conditions
are still prevalent in [appellant]. A lumbar sprain certainly should have resolved by this time.
His findings are mixed with moderate symptom magnification and pain accentuation, but he does
have some objective findings on imaging studies. I feel that his lumbar sprain has resolved.” He
further stated, “I do not feel [appellant’s] cervical spine is related in any way to his lumbar spine.
I do not feel a blow in the back would cause the symptoms he is complaining of.” Regarding
whether the L4-5 disc herniation resulted from the May 14, 2008 work injury, Dr. Elkins related,
“This is difficult to state whether it was preexisting or not. [Appellant] has a prolonged history
of low back pain, chronic low back pain, and the age of this herniated disc on his imaging studies
is difficult to determine.” He advised that appellant’s subjective complaints outweighed the
objective findings. In response to the question of whether appellant had limitations from his
accepted work injury, Dr. Elkins opined that appellant could work with restrictions.
By decision dated September 27, 2013, OWCP denied appellant’s claim for disability
beginning July 5, 2008. It found that Dr. Elkins’ opinion represented the weight of the evidence
and established that his current conditions were unrelated to his work injury.
On October 3, 2013 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative.
Following a preliminary review of the record, in a decision dated February 10, 2014, an
OWCP hearing representative set aside the September 27, 2013 decision. She found that

3

Dr. Elkins provided insufficient rationale for his opinion. The hearing representative instructed
OWCP to obtain a supplemental report from Dr. Elkins addressing whether the accepted
condition had resolved, whether the work injury aggravated appellant’s preexisting cervical
condition, whether it caused the herniated lumbar disc, and whether he had any disability
beginning July 2008.
On February 19, 2014 OWCP requested that Dr. Elkins clarify his opinion.
In a supplemental report dated February 20, 2014, Dr. Elkins advised that he did not
believe that appellant’s neck condition was due to the 2008 employment injury to his low back.
In answer to the question posed by OWCP regarding whether the May 14, 2008 employment
injury aggravated a preexisting condition, he related:
“Low back pain, degenerative disc disease, and degenerative arthritis are
conditions which tend to progress, recur, and most of the time get worse with age.
[W]hether or not he had a herniated disc on a prior [magnetic resonance imaging]
MRI [scan] from the prior incidences is unknown, but he had use of a cane, had
multiple invasive treatments and in looking back at his records I feel that his prior
conditions appear to be moderately severe and certainly need to be taken into
consideration when looking at the July 2008 report.”
Dr. Elkins further stated:
“There is always a possibility that there was an aggravation of a preexisting
problem, however [appellant’s] aggravation appears to be mostly subjective in
nature and some of this is nonphysiologic in nature and, if the only accepted
diagnosis is a lumbar sprain, then this should have resolved. I feel this was an
exacerbation of his problems causing a temporary increase in symptomatology,
and I cannot state that his lumbar sprain caused any permanent aggravation to his
underlying condition.”
Dr. Elkins noted that the herniated disc demonstrated on MRI scan was the sole objective
finding and may well have been present prior to the work injury. He advised that he could
identify whether the disc herniation was preexisting by reviewing an MRI scan that predated
2008. Dr. Elkins concluded, “I feel the aggravation was temporary, and feel the aggravation to
[appellant’s] low back ceased on March 27, 2011, after his normal electrodiagnostic studies.”
On March 12, 2014 OWCP requested that appellant provide records documenting his
medical treatment prior to 2008, including any MRI scan studies of his back.
In a decision dated June 6, 2014, OWCP denied appellant’s claim for compensation for
disability beginning July 5, 2008.
On June 13, 2014 appellant, through counsel, requested a telephone hearing. At the
telephone hearing, held on January 13, 2015, appellant related that he sustained additional
injuries to his left shoulder and teeth on May 14, 2008. The hearing representative requested that
he provide medical records addressing his neck and back condition prior to May 14, 2008.

4

In a report dated August 15, 2013, received by OWCP on March 10, 2015, Dr. Kevin
Murphy, a Board-certified orthopedic surgeon, evaluated appellant for pain in his left shoulder.4
He obtained a history of symptoms “present since 2008 when he smashed his arm between two
containers.” Dr. Murphy diagnosed shoulder osteoarthritis, a rotator cuff tear, tendinitis/bursitis
of the rotator cuff, shoulder synovitis, and shoulder impingement.5 On September 26, 2013
Dr. Stephan Esser, a Board-certified physiatrist, diagnosed left shoulder pain, impingement, and
synovitis. He noted that appellant provided a history of shoulder problems after a May 2008
employment injury.
By decision dated March 26, 2015, an OWCP hearing representative affirmed the June 6,
2014 decision, relying on the report of Dr. Elkins.
LEGAL PRECEDENT
The term disability as used in FECA6 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.7 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.8 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.9 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify disability and entitlement to
compensation.10
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.11 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
4

In a report dated November 24, 2014, Dr. Kent New, a Board-certified neurosurgeon, diagnosed chronic pain
syndrome. He noted that appellant had received a pain pump one month earlier.
5

The record also contains reports from a physician assistant dated September 12, 2013 and January 8, 2014.

6

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

7

Paul E. Thams, 56 ECAB 503 (2005).

8

Id.

9

Id.

10

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

5 U.S.C. § 8123(a).

5

physician who is qualified in the appropriate specialty and who has no prior connection with the
case.12
OWCP’s procedures provide:
“If the referral specialist submits an opinion which is equivocal, lacks rationale, or
fails to address the specified medical issues or conflict, the CE [claims examiner]
should seek clarification or further rationale from that physician. When the
OWCP undertakes to develop the evidence by referring the case to an [OWCP]selected physician, it has the obligation to seek clarification from that physician
upon receiving a report that did not adequately address the issues that OWCP
sought to develop. As such, the CE should seek clarification from the referee
physician and request a supplemental report to clarify specially noted
discrepancies or inadequacies in the initial report.
“Only if the referee physician does not respond, or does not provide a sufficient
response after being asked, should the CE request a new referee examination.”13
ANALYSIS
OWCP accepted that appellant sustained a low back contusion as the result of a May 14,
2008 work injury. On prior appeal, the Board found that the opinion of Dr. Carey was sufficient
to warrant further development to determine whether he sustained an aggravation of a
preexisting cervical disc herniation or a herniated lumbar disc due to the work injury and, if so,
any disability. Following development of the evidence, OWCP found that a conflict existed
between Dr. Carey, an attending physician, and Dr. Lancaster, an OWCP referral physician,
regarding whether appellant sustained a herniated lumbar disc and an aggravation of a
preexisting cervical disc herniation causally related to his May 14, 2008 employment injury. It
referred him to Dr. Elkins, a Board-certified orthopedic surgeon, for an impartial medical
examination.
When a case is referred to an impartial medical examiner for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a prior
factual and medical background, must be given special weight.14 The Board finds, however, that
Dr. Elkins’ opinion is insufficient to resolve the conflict in medical opinion. In his December 8,
2011 report, Dr. Elkins discussed appellant’s history of back problems necessitating the use of a
cane from 1995 to 2005. He diagnosed chronic low back pain, lumbar strain, a possible
herniated disc at L4-5, possible spondylosis, a herniated cervical disc, and moderate symptoms
magnification. Dr. Elkins found that appellant’s cervical condition was unrelated to the May 14,
2008 employment injury. He advised that the lumbar sprain had resolved and that it was
“difficult to state” whether the disc herniation at L4-5 occurred before the May 14, 2008 work
12

20 C.F.R. § 10.321.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810(11)(e) (September 2010).
14

See M.M., Docket No. 15-0979 (issued August 27, 2015); James F. Weikel, 54 ECAB 660 (2003).

6

injury. In response to OWCP’s question regarding whether appellant had restrictions due to the
accepted injury, Dr. Elkins responded that appellant could work with restrictions.
In a decision dated February 10, 2014, an OWCP hearing representative determined that
Dr. Elkins’ December 8, 2011 report was insufficiently rationalized to resolve the conflict of
medical opinion. Based on the hearing representative’s instructions on February 19, 2014,
OWCP requested that Dr. Elkins provide a rationalized opinion regarding whether appellant’s
May 14, 2008 employment injury aggravated a preexisting cervical condition, whether he
sustained a herniated disc due to the work injury, and whether any employment-related cervical
or lumbar condition caused disability beginning July 2008.
In the supplemental report, Dr. Elkins indicated that appellant’s neck condition was
unrelated “to his low back incident in 2008 as stated in the original report.” He found that the
issue of whether appellant sustained a herniated disc due to the injury could be resolved by
looking at an MRI scan study that predated the injury. Dr. Elkins noted that he had an extensive
history of back problems before the May 14, 2008 injury and elements of symptoms
magnification on examination. He found that the lumbar sprain had not permanently aggravated
any underlying condition. Dr. Elkins opined that the temporary aggravation of appellant’s
preexisting condition due to his May 2008 work injury ceased on March 27, 2011.
Dr. Elkins’ opinion is insufficient to resolve the conflict in medical opinion. The Board
notes that Dr. Elkins identified the accepted condition as a lumbar strain rather than a lumbar
contusion. Consequently, Dr. Elkins did not directly address the issue of whether appellant had
any disability due to his accepted condition as requested by OWCP.
Dr. Elkins further found that it was difficult to determine whether the employing injury
caused the disc herniation at L4-5, particularly without reviewing MRI scan studies from before
May 2008. He advised that appellant’s lumbar strain, which he incorrectly identified as the
accepted condition, did not cause a permanent aggravation of his lumbar condition. Dr. Elkins
found, however, that he had a temporary aggravation of an unspecified lumbar condition that
resolved on March 27, 2011. His opinion is equivocal regarding whether appellant sustained an
additional condition due to the May 14, 2008 employment injury. Dr. Elkins also appears to find
that appellant had disability due to the employing injury until March 27, 2011 without providing
any rationale for his opinion.
Appellant has the burden to establish that he sustained additional employment-related
conditions and disability beginning July 5, 2008. Once OWCP undertakes development of a
claim, however, it has the burden to resolve the relevant issue in the case.15 As noted above in
OWCP’s procedures, as well as in Board precedent,16 when OWCP obtains an opinion from an
impartial medical specialist for the purpose of resolving a conflict in the medical evidence and
the specialist’s opinion requires clarification or elaboration, it must secure a supplemental report
from the specialist to correct the defect in his original report. When the impartial specialist is
unable to clarify or elaborate on his original report or if his supplemental report does not
15

See Richard F. Williams, 55 ECAB 343 (2004).

16

See Harold Travis, 30 ECAB 1071, 1078 (1979).

7

sufficiently address the issues, OWCP should refer the claimant to a second impartial
specialist.17 On remand, OWCP should refer appellant to a new impartial medical examiner to
resolve the issues of whether he sustained any periods of employment-related disability.
Following such development as deemed necessary, it should issue a de novo decision.18
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: October 16, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

Id.

18

On August 15, 2013 Dr. Murphy noted that appellant related a history of left shoulder pain beginning in 2008
after he smashed his arms between containers. He diagnosed left shoulder osteoarthritis, a rotator cuff tear,
tendinitis, synovitis, and impingement. On September 26, 2013 Dr. Esser treated appellant for left shoulder pain,
impingement, and synovitis. He discussed his history of a May 2008 work injury and noted that the incident was a
matter of “[ongoing] litigation.” Neither physician, however, directly related any diagnosed condition to the
May 14, 2008 employment injury, accepted only for a lumbar contusion. Consequently their reports are of little
probative value. See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

8

